     Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF NORTH DAKOTA

                                              Case No.:
JOANNE BOOTH,

                   Plaintiff,                 COMPLAINT AND DEMAND FOR
v.                                            JURY TRIAL

COMENITY BANK ,                                  1. TCPA, 47 U.S.C. §227
                                                 2. Invasion of Privacy - Intrusion
                   Defendant.                       Upon Seclusion




              COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff JoAnne Booth (“JoAnne”), by and through her attorneys, alleges

the following against Comenity Bank (“Comenity”):

                                INTRODUCTION

        1.    Count I of JoAnne’s Complaint is based upon the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal

statute that broadly regulates the use of automated telephone equipment. Among

other things, the TCPA prohibits certain unsolicited marketing calls, restricts the

use of automatic dialers or prerecorded messages, and delegates rulemaking

authority to the Federal Communications Commission (“FCC”).

        2.    Count II of JoAnne’s Complaint is based upon the Invasion of

Privacy - Intrusion upon Seclusion, as derived from §652B of the Re statement

(Second) of Torts. §652B prohibits an intentional intrusion, “physically or

otherwise, upon the solitude or seclusion of another or his private affairs or


                                      -1/9-              Booth, JoAnne v. Comenity Bank
                                                      Complaint and Demand for Jury Trial
  Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 2 of 9



concerns . . . that would be highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

      3.       Jurisdiction of the court arises under 28 U.S.C. §§1331, 1332, 1367

and 47 U.S.C. §227.

      4.       Diversity jurisdiction is established under 28 U.S.C. §1332 as the

matter in controversy exceeds $75,000.00, JoAnne is a North Dakota citizen, and

Comenity is a citizen of Delaware.

      5.       Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this

District.

      6.       Defendant transacts business here; therefore, personal jurisdiction is

established.

                                      PARTIES

      7.       JoAnne is a natural person residing in Cass County, ND.

      8.       Comenity is a creditor, with its principal place of business located at

One Righter Parkway, Suite 100, Wilmington, DE 19803, and with its registered

agent The Corporation Trust Company located at Corporation Trust Center, 1209

North Orange Street, Wilmington, DE 19801.

      9.       Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.




                                         -2/9-             Booth, JoAnne v. Comenity Bank
                                                        Complaint and Demand for Jury Trial
  Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 3 of 9



                         FACTUAL ALLEGATIONS

      10.    Comenity is attempting to collect a debt from JoAnne on three

accounts.

      11.    In or around May of 2019, Comenity began calling JoAnne.

      12.    On or around May 20, 2019 at approximately 11:02 am, JoAnne

answered a call from Comenity and spoke with a representative.

      13.    After picking up the call, JoAnne noticed an unusually long delay

before Comenity’s representative began speaking, consistent with the use of an

automatic dialing system.

      14.    Comenity informed JoAnne that it was attempting to collect a debt

incurred by JoAnne.

      15.    During that call, JoAnne asked that she not be called anymore and

instead that Comenity communicate with her by mail.

      16.    Because the representative continued to speak over her, JoAnne

repeated three or four times her request that Comenity stop calling her and to

communicate by mail.

      17.    JoAnne’s request that Comenity stopped calling her was not specific

to any single account, but was for all calls from Comenity and for any purpose.

      18.    Despite her request that Comenity not call her, Comenity began

placing calls to JoAnne’s cellular phone number (***) ***-4993, in an attempt to

collect her debt.

      19.    The calls originated from the following numbers: 208-635-7303;


                                     -3/9-             Booth, JoAnne v. Comenity Bank
                                                    Complaint and Demand for Jury Trial
  Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 4 of 9



208-719-3278; 303-242-3255; 505-253-0592; 614-729-3000; 614-729-5000; 614-

729-5602; 614-729-5604; 614-729-6075; 614-729-6815; 614-729-6090; 614-729-

7570; 614-729-9036; 614-729-9045; 614-729-9046; 614-729-9052 ; 614-754-

4137; 614-754-4138; 720-372-5726; 720-456-3701; 720-456-3740; 800-695-

2817; 800-749-0571; 866-291-7363; 866-679-8097; 913-312-3280; 913-312-

5181; 913-312-5179; 913-312-9499; 913-563-5521; 913-677-8313; 913-677-

8323; 913-677-8324; 913-677-8374.

      20.    Upon information and belief, these numbers are owned or operated

by Comenity.

      21.    Comenity first ignored JoAnne’s request to stop calling her less than

two hours later, when Comenity called JoAnne at 12:28 pm on May 20, 2019 .

      22.    Between the first time JoAnne revoked consent on May 20 and

November 20, 2019, Comenity called JoAnne no less than SEVENTY FIVE (75)

times.

      23.    On July 24, 2019, in response to varying district court opinions the

US House of Representatives passed H.R. 3375 by a vote of 429 -3. The House

intended to clear up any ambiguity with the TCPA and made it clear that the TCPA

covers systems that call consumers from a stored list.

      24.    H.R. 3375 further clarified that a consumer may revoke consent, even

consent given in a contract.

      25.    Comenity is familiar with the TCPA.

      26.    Comenity called JoAnne several times a day.


                                      -4/9-             Booth, JoAnne v. Comenity Bank
                                                     Complaint and Demand for Jury Trial
   Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 5 of 9



       27.     Comenity called JoAnne at all times during the day, from early in the

morning to late at night.

       28.     Comenity even called JoAnne on the weekend.

       29.     Comenity called JoAnne from several different numbers that JoAnne

could not recognize, making it appear to JoAnne that several debt collectors were

targeting her, and making it hard for JoAnne to screen the calls she was receiving.

       30.     Upon information and belief, Comenity called JoAnne’s friends and

family in order to oppress and harass JoAnne.

       31.     The frequency and methodology of Comenity’s calls could

reasonably be expected to harass JoAnne.

       32.     Comenity’s intrusion upon JoAnne’s seclusion was highly offensive

to the reasonable person.

       33.     Comenity’s intrusion upon JoAnne’s seclusion was oppressive and

outrageous, and exceeded reasonable collection efforts.

       34.     As a result of Comenity’s conduct, JoAnne has sustained actual

damages including but not limited to, embarrassment, emotional and mental pain

and anguish.

       35.     Each and every one of Comenity’s telephone calls caused JoAnne

distraction and temporary loss of use of her telephone line.

       36.     Each and every one of Comenity’s telephone calls caused JoAnne

anxiety, annoyance and embarrassment, as well as alerted other people that she

was getting constant phone calls that caused her noticeable anxiety, annoyance and


                                        -5/9-             Booth, JoAnne v. Comenity Bank
                                                       Complaint and Demand for Jury Trial
   Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 6 of 9



embarrassment.

      37.      JoAnne is a 72 year-old woman who has been struggling to pay her

medical bills, and who has had multiple surgeries to attempt to save her eyesight.

Comenity’s calls disrupted JoAnne’s rest, exacerbating her conditions.

                                      COUNT I

                     Violations of the TCPA, 47 U.S.C. §227

      38.      JoAnne incorporates the foregoing paragraphs as though the same

were set forth at length herein.

      39.      Comenity violated the TCPA. Comenity’s violations include, but are

not limited to the following:

            a. Within four years prior to the filing of this action, on multiple

               occasions, Comenity violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii)

               which states in pertinent part, “[i]t shall be unlawful for any person

               within the United States . . . to make any call (other than a call made

               for emergency purposes or made with the prior express consent of

               the called party) using any automatic telephone dialing system or an

               artificial or prerecorded voice — to any telephone number assigned

               to a . . . cellular telephone service . . . or any service for which the

               called party is charged for the call.

            b. Within four years prior to the filing of this action, on multiple

               occasions Comenity willfully and/or knowingly contacted JoAnne at

               JoAnne’s cellular telephone using an artificial prerecorded voice or


                                         -6/9-              Booth, JoAnne v. Comenity Bank
                                                         Complaint and Demand for Jury Trial
  Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 7 of 9



               an automatic telephone dialing system and, as such, Comenity

               knowingly and/or willfully violated the TCPA.

      40.      As a result of Comenity’s violations of 47 U.S.C. §227, JoAnne is

entitled to an award of five hundred dollars ($500.00) in statutory damages, for

each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B). If the Court finds

that Comenity knowingly and/or willfully violated the TCPA, JoAnne is entitled

to an award of one thousand five hundred dollars ($1,500.00), for each and every

violation pursuant to 47 U.S.C. §§227(b)(3)(B), (C).

                                     COUNT II

                    Comenity’s Invasion of JoAnne’s Privacy

      41.      JoAnne incorporates herein by reference all of the above paragraphs

of this complaint as though fully set forth herein at length.

      42.      Restatement of the Law, Second, Torts, §652(b) defines intrusion

upon seclusion as “[o]ne who intentionally intrudes . . . upon the solitude or

seclusion of another, or his private affairs or concerns, is subject to liability to the

other for invasion of privacy, if the intrusion would be highly offensive to a

reasonable person”.

      43.      Comenity violated JoAnne’s privacy. Comenity’s violations include,

but are not limited to, the following:

            a. Comenity intentionally intruded, physically or otherwise, upon

               JoAnne’s solitude and seclusion by engaging in harassing phone calls

               in an attempt to collect on an alleged debt despite having


                                         -7/9-              Booth, JoAnne v. Comenity Bank
                                                         Complaint and Demand for Jury Trial
  Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 8 of 9



               unequivocally revoked consent to be called.

            b. The number and frequency of the telephone calls to JoAnne by

               Comenity constitute an intrusion on JoAnne’s privacy and solitude.

            c. Comenity’s conduct would be highly offensive to a reasonable

               person as JoAnne received calls that caused distraction and

               temporary loss of use of her telephone line, anxiety, annoyance and

               embarrassment.

            d. Comenity’s acts, as described above, were done intentionally with

               the purpose of abusing and harassing JoAnne to pay the alleged debt,

               or to pay more than JoAnne would otherwise.

            e. Comenity’s conduct constitutes abuse and harassment, and exceeded

               reasonable collection efforts.

      44.      As a result of Comenity’s violations of JoAnne’s privacy, Comenity

is liable to JoAnne for actual damages. If the Court finds that the conduct is found

to be egregious, JoAnne may recover punitive damages.

                                  JURY DEMAND

      Pursuant to Federal Rule of Civil Procedure 38, JoAnne hereby demands a

trial by jury of all issues triable by jury.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff JoAnne Booth respectfully requests judgment be

entered against Comenity for the following:

      A.       Declaratory judgment that Comenity violated the TCPA;


                                          -8/9-          Booth, JoAnne v. Comenity Bank
                                                      Complaint and Demand for Jury Trial
  Case 3:20-cv-00022-PDW-ARS Document 1 Filed 02/12/20 Page 9 of 9



     B.     Statutory damages pursuant to 47 U.S.C. §§227(b)(3)(B), (C);

     C.     Actual and punitive damages for intrusion upon JoAnne’s seclusion;

     D.     Awarding JoAnne any pre-judgment and post-judgment interest as

may be allowed under the law; and

     E.     Any other relief that this Court deems appropriate.

     Respectfully submitted this 12th day of February 2020.

                                      By: /s/ JD Haas
                                         JD Haas
                                         JD HAAS & ASSOCIATES, PLLC
                                         1120 East 80 th Street, Suite 200
                                         Bloomington, MN 55420
                                         (952) 345-1025
                                         jdhaas@jdhaas.com
                                         Attorneys for Plaintiff,
                                         JoAnne Booth




                                     -9/9-             Booth, JoAnne v. Comenity Bank
                                                    Complaint and Demand for Jury Trial
